Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The examiner thanks the applicant for the amendments to the claims. The rejection/objection under this heading has been withdrawn. 
35 U.S.C. § 112(d)
The examiner thanks the applicant for the amendments to the claims. The rejection/objection under this heading has been withdrawn. 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 16-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by MANTELL (US-20180133980-A1), hereinafter referred to as MANTELL.
Regarding Claim 1, MANTELL teaches a device comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
	a material distributor (first nozzle, abstract and Figure(s) 1-5. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of distributing a material, abstract, and powder material, Paragraph(s) 0029-0030);
	a fluid dispenser (second nozzle, abstract and Figure(s) 1-5. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of distributing a fluid, Paragraph(s) 0017.); and
	a control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the instructions to cause (controller 128 with memory 132, Paragraph(s) 0026 and Figure(s) 1-5):
	via the material distributor (Paragraph(s) 0023 and Figure(s) 1-5),
	distribution of a build material (Paragraph(s) 0026 and Figure(s) 1-5),
	layer- by-layer (Paragraph(s) 0026 and Figure(s) 1-5),
	to form a 3D object (Paragraph(s) 0026 and Figure(s) 1-5); and
	 via the fluid dispensers to selectively dispensing onto at least some of the respective layers (Paragraph(s) 0027 and Figure(s) 1-5):
	a first fluid agent (Figure(s) 1-5and Paragraph(s) 0027),
	comprising a first color (title and Figure(s) 1-5),
	at first selectable voxel locations in a first pattern to affect a first material property of a first portion of the 3D object (Figure(s) 1-5); and
	 a second fluid agent (Figure(s) 1-5),
	comprising a second color (Figure(s) 1-5),
	at second selectable voxel locations in a second pattern to at least partially coextend with (Figure(s) 1-5),
	or to fill-in open spaces between (Figure(s) 1-5 and Paragraph(s) 0022),
	at least some of the first selectable voxel locations of the first color to at least partially disguise at least one of a shape (Figure(s) 1-5 and Paragraph(s) 0022),
	a size (Figure(s) 1-5 and Paragraph(s) 0022), and
	 a distribution of the first pattern of the first color on the at least some respective layers of the first portion of the 3D object (Figure(s) 1-5 and Paragraph(s) 0022). 

Regarding Claim 2, MANTELL teaches the device of Claim 1,
	wherein the instructions are to cause at least some of the second selectable voxel locations of the second pattern to correspond to at least some of the first selectable voxel locations of the first pattern (Figure(s) 1-5 and Paragraph(s) 0022). 

Regarding Claim 3, MANTELL teaches the device of Claim 1,
	wherein the instructions are to cause the selectively dispensed (Paragraph(s) 0035),
	second fluid agent to comprise (Paragraph(s) 0006. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of different properties, Paragraph(s) 0006),
	in addition to the second color (Paragraph(s) 0006. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of different properties, Paragraph(s) 0006),
	ingredients to enhance fusing at the second selectable voxel locations without otherwise changing the first material property of the first portion in at least the second selectable voxel locations (Paragraph(s) 0006 and 0032. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of different properties, Paragraph(s) 0006. ). 

Regarding Claim 4, MANTELL teaches the device of Claim 1,
	wherein the instructions are to cause the selective dispensed second color in the second pattern to be different from the first color (Paragraph(s) 0023). 

Regarding Claim 5, MANTELL teaches the device of Claim 4,
	wherein the instructions are to cause the selectively dispensed (Paragraph(s) 0027),
	second color of the second pattern to comprise a plurality of different second colors  (Paragraph(s) 0006. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of different properties, Paragraph(s) 0006). 

Regarding Claim 6, MANTELL teaches the device of Claim 5,
	wherein the instructions are to cause the selective dispensing of a respective one of the plurality of second colors at the selectable second voxel locations of the second pattern to be the same as a respective one of at least two different first colors of the first selectable voxel locations of the first pattern of at least some layers of the first portion of the 3D object (Paragraph(s) 0027), and
	 wherein the instructions are to cause the selectively dispensed plurality of second colors in the second pattern to be arranged in a heterogeneous color pattern relative to the size (Paragraph(s) 0027),
	the shape (Paragraph(s) 0027),
	or the distribution of the at least two different first colors at the first selectable locations of the first pattern (Paragraph(s) 0027). 

Regarding Claim 7, MANTELL teaches the device of Claim 1,
	wherein the instructions are to cause the selectively dispensed second color to be the same as one first color and the second color to be different from another first color associated with the first portion (Paragraph(s) 0006. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of different properties, Paragraph(s) 0006).  

Regarding Claim 9, MANTELL teaches the device of Claim 1,
	wherein the instructions to cause the selective dispensing of the first fluid agent to affect the first material property comprise instructions to cause the selective dispensing of the first fluid agent to affect at least one of (Paragraph(s) 0006. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of different properties, Paragraph(s) 0006):
	a mechanical property of the first portion of the 3D object (Paragraph(s) 0007, 0035);
	an electrical property of the first portion of the 3D object (Paragraph(s) 0017); and
	 a chemical property of the first portion of the 3D object (Paragraph(s) 0007, 0035). 

Regarding Claim 16, MANTELL teaches the device of Claim 1,
	wherein the instructions are to cause the second voxel locations of the second pattern of the second color to form a uniform pattern extending across the first pattern of the first color of the first portion of the 3D object (Figure(s) 1-5 and Paragraph(s) 0023). 

Regarding Claim 17, MANTELL teaches the device of Claim 16,
	wherein the second color comprises a single color (Paragraph(s) 0007, 0035). 

Regarding Claim 18, MANTELL teaches the device of Claim 16,
	when the instructions are to cause the selectively dispensing (Paragraph(s) 0039. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of the same color, Paragraph(s) 0039),
	via the fluid dispenser (Paragraph(s) 0039. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of the same color, Paragraph(s) 0039),
	of the second color of the second fluid agent in a second pattern to comprise a visibly uniform composite color producible via half-toning a plurality of second colors relative to the first color on the first portion (Paragraph(s) 0039. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of extruding materials of the same color, Paragraph(s) 0039). 

Regarding Claim 19, MANTELL teaches the device of Claim 1,
	wherein the second pattern of second voxel locations comprises a size (Paragraph(s) 0018 and Figure(s) 1-5),
	a shape (Paragraph(s) 0018 and Figure(s) 1-5), and
	 a distribution of the second color which is the same as the size (Paragraph(s) 0018 and Figure(s) 1-5),
	shape (Paragraph(s) 0018 and Figure(s) 1-5), and
	 distribution of the first color of the first pattern of first voxel locations (Paragraph(s) 0018 and Figure(s) 1-5), and
	 wherein the second voxel locations of the second pattern fill-in the open spaces between the first voxel locations by interlineating the first voxel locations of the first pattern (Paragraph(s) 0018 and Figure(s) 1-5). 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 20 is rejected under 35 U.S.C. § 103 as being unpatentable over MANTELL, in view of JOHNSON (US-20170203504-A1), hereinafter referred to as JOHNSON.
Regarding Claim 20, MANTELL teaches the device of Claim 1,
However, MANTELL does not teach the following limitation(s): 	
wherein the fluid dispenser comprises a fluid ejection device including individually addressable nozzles to eject the respective first and second fluid agents as droplets.
In the same field of endeavor, JOHNSON teaches an extrusion nozzle with the capability of atomizing a filament into droplets (abstract) as well as the following limitation(s): 	
wherein the fluid dispenser comprises a fluid ejection device including individually addressable nozzles to eject the respective first and second fluid agents as droplets (filament extension atomizer 302, Paragraph(s) 0039). 
MANTELL and JOHNSON are analogous in the field of extrusion nozzles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify each of MANTELL'(s) nozzles with JOHNSON'(s) filament extension atomizers 302, because these create droplets in extruded filament (JOHNSON, Paragraph(s) 0039). 

Response to Arguments
CLAIM REJECTIONS – 35 USC § 102

The examiner would like to thank the applicant for the amendments filed 02/17/2022.  The amendments change the scope of the claim because the applicant added the subject matter of a material distributor, fluid dispenser, and control portion. See MPEP 706.07(a) titled “Final Rejection, When Proper on Second Action”. Please see the 35 U.S.C. § 102 (a)(2) and 103 rejection(s) that address the new limitation(s), above. Please consider the additional references that have been added to the PRIOR ART NOT RELIED UPON section, below, for references that read on the claim amendments. 

Applicant’s arguments with respect to Claim(s) 1-7,9 and 16-20 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GODWIN (US-6305923-B1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously. 
AMADIO (US-20140277661-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.
MANDEL (US-20170157828-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743